DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/23/2020 and 02/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 09/27/2019 were reviewed and are acceptable.
Specification
The specification filed on 09/27/2019 was reviewed and is acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafbauer et al. (US 2019/0013527 A1).
Regarding claims 1, Schafbauer et al. discloses an electrochemical device (electro-chemical module, Title) comprising at least one metal material (substrate 8),
wherein the metal material is made of a Fe-Cr based alloy (Fe-based alloy having 15 to 35% weight Cr, [0016]).
Schafbauer et al. further discloses that the Fe-based alloy has 0.01 to 2% weight Ti or Zr ([0016]), but does not explicitly disclose a Ti content of 0.15 mass% or more and 1.0 mass% or less.
Schafbauer et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely electrochemical elements.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to select the overlapping portions of the disclosed ranges (0.01 to 2% overlaps 0.15 to 1%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claim 3, Schafbauer et al. discloses all of the claim limitations as set forth above.
Schafbauer et al. further discloses that the Fe-based alloy has 15 to 35% weight Cr ([0016]), but does not explicitly disclose a Cr content of 18 mass% or more and 25 mass% or less.
	Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to select the overlapping portions of the disclosed ranges (15 to 35% overlaps 18 to 25%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claim 4, Schafbauer et al. discloses all of the claim limitations as set forth above.
Schafbauer et al. discloses the above noted Fe-Cr based alloy containing Ti, and thus it appears that the metal material contains no rare earth elements.
Regarding claim 5, Schafbauer et al. discloses all of the claim limitations as set forth above.
Schafbauer et al. further discloses that the metal support is made of a magnetic substance (it is noted that Fe is magnetic).
Regarding claim 6, Schafbauer et al. discloses all of the claim limitations as set forth above.
Schafbauer et al. further discloses that a portion of a surface of the metal material is covered with a metal oxide thin layer (see [0049] which describes coating a diffusion barrier layer of cerium-gadolinium oxide on the substrate).
Regarding claim 7, Schafbauer et al. discloses all of the claim limitations as set forth above.
Schafbauer et al. further discloses that the metal material is used for a current collector or separator (see [0049] which describes the anode being formed on the carrier substrate; it is noted that Schafbauer et al. does not explicitly describe a current collector, and because a current collector is a necessary component of a SOFC, the carrier substrate is reasonably interpreted to read on a current collector; it is further noted that the carrier substrate also separates the anode from the interconnect, [0043], and thus the carrier substrate is reasonably interpreted to read on a separator).
Regarding claim 11, Schafbauer et al. discloses all of the claim limitations as set forth above.
Schafbauer et al. further discloses a solid oxide fuel cell ([0002]) comprising the recited electrochemical device (as noted above), wherein a power generation reaction is caused in the electrochemical device (solid oxide fuel cells, by definition, generate power via a reaction).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafbauer et al. (US 2019/0013527 A1), as applied to claim 1 above, in view of Tucker et al. (US 2011/0269047 A1).
Regarding claim 2, Schafbauer et al. discloses all of the claim limitations as set forth above.
Schafbauer et al. does not disclose the metal material containing Cu.
Tucker et al. teaches a metal-supported electrochemical device (Title).  Tucker et al. teaches that the metal substrate comprises a porous metal selected from the group consisting of FeCr, NiCr, Ni, Ag, Cu, Al, Ti, Mo and alloys and mixtures thereof ([0032]).
Tucker et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely electrochemical devices.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to routinely select Cu as a component of the metal material of Schafbauer et al. as doing so would amount to nothing more than to use a known material for its intended use in a known environment to accomplish an entirely predictable result.
Furthermore, although Tucker et al. is silent with respect to the amount of Cu included, Schafbauer et al. does disclose appropriate amounts of components included in the Fe-Cr based alloy, and discloses that 0.01 to 2% weight of Ti, or 0 to 10% weight Mo or Al, or 0 to 5% weight Ni ([0016]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention that Cu should be included in a similar amount, and would find it further obvious to select the overlapping portions of the disclosed ranges (0.01-2% or 0-10% or 0-5% each overlap with 0.10-1%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).	
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafbauer et al. (US 2019/0013527 A1), as applied to claim 1 above, in view of Kaupert et al. (US 2013/0017463 A1).
Regarding claims 8-10, Schafbauer et al. discloses all of the claim limitations as set forth above.
Schafbauer et al. does not appear to disclose any utility for the electrochemical module, and therefore does not explicitly disclose an electrochemical element and a reformer.
Kaupert et al. teaches a fuel cell system (Title).  Kaupert et al. teaches that the fuel cell system includes a SOFC cell and a reformer (Abstract).  Kaupert et al. further teaches that the reformer (33) includes a fuel supply unit (36) which supplies fuel gas containing a reducible component (any hydrocarbon) to the electrochemical module ([0071]).
Kaupert et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely electrochemical devices.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the SOFC of Schafbauer et al. would be utilized, and would find it obvious to utilize the SOFC in a fuel cell system, as suggested by Kaupert et al.  It would have been further obvious to the skilled artisan that, in utilizing the SOFC in a fuel cell system, a reformer and fuel supply unit (as well as other necessary components, e.g. air lines, pumps, etc…) are included for providing fuel to the SOFC.

Modified Schafbauer further discloses an energy system comprising the recited electrochemical device (as noted above) and a waste heat management unit (Kaupert: residual gas heat transfer unit 14) that reuses heat discharged from the electrochemical device (Kaupert: [0061]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shapiro et al. (US 2016/0260991; and
Guan et al. (US 2007/0231667 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        05/12/2021